Carley, Presiding Judge.
Appellant was tried before a jury and found guilty of armed rob*224bery and possession of a firearm during the commission of a crime. He appeals from the judgments of conviction and sentences entered by the trial court on the jury’s verdicts of guilt.
Decided November 25, 1991
Reconsideration denied December 10, 1991.
Nancy K. Peterson, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Thomas S. Clegg, Gregory J. Lohmeier, Assistant District Attorneys, for appellee.
A potential juror was challenged for cause on the ground that he was a part-time magistrate. The trial court’s refusal to sustain this challenge is appellant’s sole enumeration of error.
Beam v. State, 260 Ga. 784, 785 (2) (400 SE2d 327) (1991) is not controlling. A magistrate is not a full-time employee of the office of the district attorney, but is, instead, a member of the neutral and independent judicial branch of government. Art. VI, Sec. Ill, Par. I of the Ga. Const, of 1983; OCGA § 15-10-1 et seq. There is no contention that the potential juror, acting in his official capacity as a magistrate, had received any affidavit, had issued any warrant, or had otherwise had any prior official involvement in appellant’s case. Compare Thomason v. State, 148 Ga. App. 513 (251 SE2d 598) (1978). “The mere fact that a juror might happen to be a [magistrate] would be no objection to his qualification as a juror, and, in fact, the intelligence and personal character of these magistrates is such as ordinarily to render them peculiarly qualified for jury service.” Evans v. State, 13 Ga. App. 700, 701 (1) (79 SE 916) (1913). The trial court did not err in refusing to sustain appellant’s challenge for cause.

Judgments affirmed.


Beasley, J., and Judge Arnold Shulman concur.